Title: From Thomas Jefferson to James Taylor, Jr., 8 January 1802
From: Jefferson, Thomas
To: Taylor, James, Jr.


          
            Sir
            Washington Jan. 8. 1802.
          
          I yesterday inclosed you the first halves of bank bills amounting to 705. Dollars. I now inclose the remaining halves, arranged exactly in the order of the first so that you may have no trouble in tallying them. these are in paiment for the 4th. & 5th. pipes of wine recieved from you. it will be satisfactory to know the bills have got safe to hand. accept my respects & best wishes.
          
            Th: Jefferson
          
          
            P.S. Colo. Newton has been so kind as to purchase for me some casks of Hughes’s crab cyder which I shall be glad to recieve.
          
        